DETAILED ACTION
This is in response to applicant's communication filed on 06/13/2022, wherein:
Claim 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-8, 10, 12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 10, and 12 of Patent No. US 11393272 B2 in view of Campos et al. (WO 03069425 A2).

Regarding claim 1-8, 10, 12, 14-16, the scope and content of the claim significantly overlapped with the invention of claim 1-6, 10, and 12 of US 11393272 B2 as presented in the following: 

Claim 1: A method comprising using at least one hardware processor to, for each of one or more accounts (see the method perform by the system of claim 1 of US 11393272 B2): 
store a Check Identity Record (CIR) comprising a plurality of features derived from a plurality of reference checks associated with the account (claim 1 of US 11393272 B2 - “a check Image Record (CIR) database configured to store, for each of a plurality of accounts, a CIR, wherein each CIR comprises feature information related to features extracted from a plurality of reference checks associated with the associated account of the plurality of accounts”); and, 
calculate a value T1 as a function of a difference between a plurality of features derived from the image of the new check and the CIR (claim 1 of US 11393272 B2 - “T1=Test for a new check S=f(min{d(F1, Rj)}), j=1,N”), 
calculate a value T2 as a function of a difference between the plurality of features derived from the image of the new check and the CIR with the plurality of features derived from an oldest one of the plurality of reference checks removed from the CIR (claim 1 of US 11393272 B2 - “T2=Test for the new check against the feature information in the CIR (F), determined with the feature information for the oldest check removed from the associated CIR after the feature information related with the new check (F1) is confirmed authentic, then S=f (min{d(F, Rj2)}), j2=1,N, wherein N is the number of reference checks for which feature information is included in CIR, but with the feature information associated with the oldest reference check removed”), 
calculate a value T3 as a function of a difference between the plurality of features derived from the image of the new check and the CIR with the plurality of features derived from one of the plurality of reference checks, having a maximum difference from the new check, removed from the CIR (claim 1 of US 11393272 B2 - “T3=Test for the new check against F with Max(d) check removed after F1 is confirmed authentic, where Max(d) represents the check that is furthest away from F1 on plot, S=f (min{d(F, Rj3)}), j3=1,N; N is the number of reference checks for which feature information is included in CIR, but with the feature information associated with the reference check having Max(d) removed”), and 
determine whether or not to update the CIR based on T1, T2, and T3 (claim 1 of US 11393272 B2 - “update each CIR by determining: T1…T2…T3…”).

Claim 2: The method of claim 1, wherein determining whether or not to update the CIR comprises, when T1 is greater than or equal to both T2 and T3 (claim 2 of US 11393272 B2 - “when T1>=T2 and T3 and the oldest reference check is less than 180 days old”) and the oldest reference check is younger than a threshold amount of time (claim 2 of US 11393272 B2 - “the oldest reference check is less than 180 days old”), not updating the CIR based on the new check (claim 2- “ then not updating the CIR”).

Claim 3: The method of claim 1, wherein determining whether or not to update the CIR comprises, when T1 is greater than or equal to both T2 and T3 and the oldest reference check is older than a threshold amount of time, updating the CIR by replacing the plurality of features derived from the oldest reference check with the plurality of features derived from the image of the new check (claim 3 of US 11393272 B2 - “cause the processor to update the CIR when T1>=T2 and T3 and oldest check at least 180 days by replacing the feature information associated with the oldest reference check in the CIR with F1”).

Claim 4: The method of claim 1, wherein determining whether or not to update the CIR comprises, when T2 is greater than or equal to T3 and T3 is greater than or equal to T1, updating the CIR by replacing the plurality of features derived from the oldest reference check with the plurality of features derived from the image of the new check (claim 4 of US 11393272 B2 - “cause the processor to update the CIR when T2>=T3>=T1, by replacing the feature information associated with the oldest reference check in the CIR with F1).

Claim 5: The method of claim 1, wherein determining whether or not to update the CIR comprises, when T3 is greater than or equal to T2 and T2 is greater than or equal to T1 and the oldest reference check is younger than a threshold amount of time, updating the CIR by replacing the plurality of features derived from the one reference check having the maximum difference from the new check with the plurality of features derived from the image of the new check (claim 5 of US 11393272 B2 - “cause the processor to update the CIR when T3>=T2>=T1 and oldest reference check is older than 180 days, by replacing Max(d) with F1”).

Claim 6: The method of claim 1, wherein determining whether or not to update the CIR comprises, when T3 is greater than or equal to T2 and T2 is greater than or equal to T1 and the oldest reference check is older than a threshold amount of time, updating the CIR by replacing the plurality of features derived from the oldest reference check with the plurality of features derived from the image of the new check (claim 6 of US 11393272 B2 - “cause the processor to update the CIR when T3>=T2>=T1 and oldest reference check is at least 180 days old, by replacing the feature information associated with the oldest reference check with F1”).

Claim 7: The method of claim 1, wherein determining whether or not to update the CIR comprises:
when T1 is greater than or equal to both T2 and T3 (claim 2 of US 11393272 B2 - “when T1>=T2 and T3 and the oldest reference check is less than 180 days old”) and the oldest reference check is younger than a threshold amount of time (claim 2 of US 11393272 B2 - “the oldest reference check is less than 180 days old), not updating the CIR based on the new check (claim 2- “ then not updating the CIR”);
when T1 is greater than or equal to both T2 and T3 and the oldest reference check is older than the threshold amount of time, updating the CIR by replacing the plurality of features derived from the oldest reference check with the plurality of features derived from the image of the new check(claim 3 of US 11393272 B2 - “cause the processor to update the CIR when T1>=T2 and T3 and oldest check at least 180 days by replacing the feature information associated with the oldest reference check in the CIR with F1”); 
when T2 is greater than or equal to T3 and T3 is greater than or equal to T1, updating the CIR by replacing the plurality of features derived from the oldest reference check with the plurality of features derived from the image of the new check (claim 4 of US 11393272 B2 - “cause the processor to update the CIR when T2>=T3>=T1, by replacing the feature information associated with the oldest reference check in the CIR with F1); 
when T3 is greater than or equal to T2 and T2 is greater than or equal to TI and the oldest reference check is younger than the threshold amount of time, updating the CIR by replacing the plurality of features derived from the one reference check having the maximum difference from the new check with the plurality of features derived from the image of the new check (claim 5 of US 11393272 B2 - “cause the processor to update the CIR when T3>=T2>=T1 and oldest reference check is older than 180 days, by replacing Max(d) with F1”); and, 
when T3 is greater than or equal to T2 and T2 is greater than or equal to T1 and the oldest reference check is older than the threshold amount of time, updating the CIR by replacing the plurality of features derived from the oldest reference check with the plurality of features derived from the image of the new check (claim 6 of US 11393272 B2 - “cause the processor to update the CIR when T3>=T2>=T1 and oldest reference check is at least 180 days old, by replacing the feature information associated with the oldest reference check with F1”).

Claim 8: The method of claim 1, wherein the difference, between the plurality of features derived from the image of the new check and the CIR, is a minimum difference (claim 12 of US 11393272 B2 “wherein the local fraud score produced by the i-th primitive detector is the function of the minimum difference between the feature value F(i) of the test check and features R(i,j) of all of the plurality of reference checks associated with the account associated with the test check from the CIR database”).

Claim 10: The method of claim 1, wherein the difference, between the plurality of features derived from the image of the new check and the CIR with the plurality of features derived from the oldest reference check removed from the CIR, is a minimum difference (claim 1 of US 11393272 B2 – “T2=Test for the new check against the feature information in the CIR (F), determined with the feature information for the oldest check removed from the associated CIR after the feature information related with the new check (F1) is confirmed authentic, then S=f (min{d(F, Rj2)}), j2=1,N, wherein N is the number of reference checks for which feature information is included in CIR, but with the feature information associated with the oldest reference check removed”).

Claim 12: The method of claim 1, wherein the difference between the plurality of features derived from the image of the new check and the CIR with the plurality of features derived from the one reference check, having the maximum difference from the new check, removed from the CIR, is a minimum difference (claim 1 of US 11393272 B2 – “T3=Test for the new check against F with Max(d) check removed after F1 is confirmed authentic, where Max(d) represents the check that is furthest away from F1 on plot, S=f (min{d(F, Rj3)}), j3=1,N; N is the number of reference checks for which feature information is included in CIR, but with the feature information associated with the reference check having Max(d) removed”).

Claim 14: The method of claim 1, wherein the plurality of features comprises a position of each of one or more check elements (claim 10 of US 11393272 B2 – “wherein the feature information is related to at least some of: a Courtesy Amount Position; Legal Amount Position; Payee name position; Date field position; Address block position; Check Number position; Currency sign position and currency sign image; Keyword “Date” position and image; Key-phrase “To The Order Of” position and image; Handwriting style features of the legal amount; Smoothed and reduced check image; Layout structural features—relative position of straight lines in the check image; Check number/codeline cross validation feature; Payer name position and image; and Client's signature image”).

Claim 15: The method of claim 14, wherein the one or more check elements comprise at least one of a courtesy amount, legal amount, payee name, date field, address block, check number, currency sign, keyword, key-phrase, line, or payer name (claim 10 of US 11393272 B2 – “wherein the feature information is related to at least some of: a Courtesy Amount Position; Legal Amount Position; Payee name position; Date field position; Address block position; Check Number position; Currency sign position and currency sign image”).

Claim 16: The method of claim 1, wherein the plurality of features comprises one or more features representing a handwritten signature (claim 10 of US 11393272 B2 – “wherein the feature information is related to at least some of:.. Client's signature image”).

However, the invention of claim 1-6, 10, and 12 of US 11393272 are silent on details about “after a deposit request, comprising an image of a new check that has been confirmed authentic based on the CIR” (recited in claim 1, which is also a part of its dependent claims).
Campos discloses after a deposit request, comprising an image of a new check that has been confirmed authentic based on the CIR (Abstract, Fig. 1, page 6 ln 11 – page 7 ln 8).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of claim 1-6, 10, and 12 of U.S. Patent No. US 11393272 B2 to incorporate check validation mechanism from Campos because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results to ensure authenticity of received checks.

Regarding claim 17, the scope and content of the claim recites a system for performing the method of claim 1, therefore, being addressed as in claim 1.

Regarding claim 18, the scope and content of the claim recites a system for performing the method of claim 7, therefore, being addressed as in claim 7.

Regarding claim 19, the scope and content of the claim recites a non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause the processor to perform the method of claim 1, therefore, being addressed as in claim 1.

Regarding claim 20, the scope and content of the claim recites a non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause the processor to perform the method of claim 7, therefore, being addressed as in claim 7.

Claim 1-8, 10, 12, and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 and 11 of co-pending Application No. 16582642 (based on latest claim filed on 01/21/2022). Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 1-8, 10, 12, and 14-16, the scope and content of the claim significantly overlapped with the invention of claim 1-7 and 11 of co-pending Application No. 16582642 as presented in the following: 

Claim 1: A method comprising using at least one hardware processor to, for each of one or more accounts (see method performed by system of claim 2 which includes the scope of claim 1): 
store a Check Identity Record (CIR) comprising a plurality of features derived from a plurality of reference checks associated with the account (claim 1 – “a Check Identity Record (CIR) database configured storing, for each of a plurality of accounts, a CIR comprising a first value for each of a plurality of features, each first value having been derived from a plurality of reference checks associated with that account”); and
after a deposit request, comprising an image of a new check that has been confirmed authentic based on the CIR (claim 1 – “receive a deposit request comprising an image of a new check associated with one account of the plurality of accounts … either approve or deny the deposit request based on the global fraud score”, claim 2 – “when the global fraud score satisfies a threshold value”), 
calculate a value T1 as a function of a difference between a plurality of features derived from the image of the new check and the CIR (claim 2 – “calculate Tl as a function of a minimum difference between the plurality of features derived from the image of the new check and the CIR for the one account”), 
calculate a value T2 as a function of a difference between the plurality of features derived from the image of the new check and the CIR with the plurality of features derived from an oldest one of the plurality of reference checks removed from the CIR (“claim 2 – “calculate T2 as a function of a minimum difference between the plurality of features derived from the image of the new check and the CIR for the one account with the plurality of features derived from an oldest reference check of the plurality of reference checks removed from the CIR for the one account”), 
calculate a value T3 as a function of a difference between the plurality of features derived from the image of the new check and the CIR with the plurality of features derived from one of the plurality of reference checks, having a maximum difference from the new check, removed from the CIR (“calculate T3 as a function of a minimum difference between the plurality of features derived from the image of the new check and the CIR for the one account with the plurality of features derived from one of the plurality of reference checks, having a maximum difference from the new check, removed from the CIR for the one account”), and 
determine whether or not to update the CIR based on T1, T2, and T3 (claim 2 – “determine whether or not to update the CIR for the one account based on T1, T2, and T3”).

Claim 2: The method of claim 1, wherein determining whether or not to update the CIR comprises, when T1 is greater than or equal to both T2 and T3 and the oldest reference check is younger than a threshold amount of time, not updating the CIR based on the new check (claim 3 – “wherein determining whether or not to update the CIR comprises, when T1 is greater than or equal to T2 and T3 and the oldest reference check is less than a threshold number of days old, not updating the CIR”).

Claim 3: The method of claim 1, wherein determining whether or not to update the CIR comprises, when T1 is greater than or equal to both T2 and T3 and the oldest reference check is older than a threshold amount of time, updating the CIR by replacing the plurality of features derived from the oldest reference check with the plurality of features derived from the image of the new check (claim 4 – “wherein determining whether or not to update the CIR comprises, when T1 is greater than or equal to T2 and T3 and the oldest reference check is greater than or equal to a threshold number of days old, updating the CIR by replacing the plurality of features derived from the oldest reference check with the plurality of features derived from the image of the new check”).

Claim 4: The method of claim 1, wherein determining whether or not to update the CIR comprises, when T2 is greater than or equal to T3 and T3 is greater than or equal to T1, updating the CIR by replacing the plurality of features derived from the oldest reference check with the plurality of features derived from the image of the new check (claim 5 – “wherein determining whether or not to update the CIR comprises, when T2 is greater than or equal to T3 and T3 is greater than or equal to T1, updating the CIR by replacing the plurality of features derived from the oldest reference check with the plurality of features derived from the image of the new check”).

Claim 5: The method of claim 1, wherein determining whether or not to update the CIR comprises, when T3 is greater than or equal to T2 and T2 is greater than or equal to T1 and the oldest reference check is younger than a threshold amount of time, updating the CIR by replacing the plurality of features derived from the one reference check having the maximum difference from the new check with the plurality of features derived from the image of the new check (claim 6 – “wherein determining whether or not to update the CIR comprises, when T3 is greater than or equal to T2 and T2 is greater than or equal to T1 and the oldest reference check is older than a threshold number of days, updating the CIR by replacing the plurality of features derived from the one reference check having the maximum difference from the new check with the plurality of features derived from the image of the new check”).

Claim 6: The method of claim 1, wherein determining whether or not to update the CIR comprises, when T3 is greater than or equal to T2 and T2 is greater than or equal to T1 and the oldest reference check is older than a threshold amount of time, updating the CIR by replacing the plurality of features derived from the oldest reference check with the plurality of features derived from the image of the new check (claim 7 – “wherein determining whether or not to update the CIR comprises, when T3 is greater than or equal to T2 and T2 is greater than or equal to T1 and the oldest reference check is at least a threshold number of days old, updating the CIR by replacing the plurality of features derived from the oldest reference check with the plurality of features derived from the image of the new check”).

Claim 7: The method of claim t, wherein determining whether or not to update the CIR comprises: 
when T1 is greater than or equal to both T2 and T3 and the oldest reference check is younger than a threshold amount of time, not updating the CIR based on the new check (claim 3 – “wherein determining whether or not to update the CIR comprises, when T1 is greater than or equal to T2 and T3 and the oldest reference check is less than a threshold number of days old, not updating the CIR”); 
when T1 is greater than or equal to both T2 and T3 and the oldest reference check is older than the threshold amount of time, updating the CIR by replacing the plurality of features derived from the oldest reference check with the plurality of features derived from the image of the new check  (claim 4 – “wherein determining whether or not to update the CIR comprises, when T1 is greater than or equal to T2 and T3 and the oldest reference check is greater than or equal to a threshold number of days old, updating the CIR by replacing the plurality of features derived from the oldest reference check with the plurality of features derived from the image of the new check”); 
when T2 is greater than or equal to T3 and T3 is greater than or equal to T1, updating the CIR by replacing the plurality of features derived from the oldest reference check with the plurality of features derived from the image of the new check (claim 5 – “wherein determining whether or not to update the CIR comprises, when T2 is greater than or equal to T3 and T3 is greater than or equal to T1, updating the CIR by replacing the plurality of features derived from the oldest reference check with the plurality of features derived from the image of the new check”); 
when T3 is greater than or equal to T2 and T2 is greater than or equal to T1 and the oldest reference check is younger than the threshold amount of time, updating the CIR by replacing the plurality of features derived from the one reference check having the maximum difference from the new check with the plurality of features derived from the image of the new check  (claim 6 – “wherein determining whether or not to update the CIR comprises, when T3 is greater than or equal to T2 and T2 is greater than or equal to T1 and the oldest reference check is older than a threshold number of days, updating the CIR by replacing the plurality of features derived from the one reference check having the maximum difference from the new check with the plurality of features derived from the image of the new check”); and, 
when T3 is greater than or equal to T2 and T2 is greater than or equal to T1 and the oldest reference check is older than the threshold amount of time, updating the CIR by replacing the plurality of features derived from the oldest reference check with the plurality of features derived from the image of the new check (claim 7 – “wherein determining whether or not to update the CIR comprises, when T3 is greater than or equal to T2 and T2 is greater than or equal to T1 and the oldest reference check is at least a threshold number of days old, updating the CIR by replacing the plurality of features derived from the oldest reference check with the plurality of features derived from the image of the new check”).

Claim 8: The method of claim 1, wherein the difference, between the plurality of features derived from the image of the new check and the CIR, is a minimum difference (claim 1 - “generate a local fraud score based on a minimum difference between the second value for the feature derived from the image of the new check and the first value for the feature derived from all of the plurality of reference checks associated with the one account”).
	
Claim 10: The method of claim 1, wherein the difference, between the plurality of features derived from the image of the new check and the CIR with the plurality of features derived from the oldest reference check removed from the CIR, is a minimum difference (claim 2 – “calculate T2 as a function of a minimum difference between the plurality of features derived from the image of the new check and the CIR for the one account with the plurality of features derived from]an oldest reference check of the plurality of reference checks removed from the CIR for the one account”).

Claim 12: The method of claim 1, wherein the difference between the plurality of features derived from the image of the new check and the CIR with the plurality of features derived from the one reference check, having the maximum difference from the new check, removed from the CIR, is a minimum difference (claim 2 – “calculate T3 as a function of a minimum difference between the plurality of features derived from the image of the new check and the CIR for the one account with the plurality of features derived from one of the plurality of reference checks, having a maximum difference from the new check, removed from the CIR for the one account”).

Claim 14: The method of claim 1, wherein the plurality of features comprises a position of each of one or more check elements (claim 11 –  “a position of a courtesy amount field; a position of a legal amount field; a position of a payee name field; a position of a date field; a position of an address block; a position of a check number; a position or image of a currency sign”).

Claim 15: The method of claim 14, wherein the one or more check elements comprise at least one of a courtesy amount, legal amount, payee name, date field, address block, check number, currency sign, keyword, key-phrase, line, or payer name (claim 11 – “a position of a courtesy amount field; a position of a legal amount field; a position of a payee name field; a position of a date field; a position of an address block; a position of a check number; a position or image of a currency sign”).

Claim 16: The method of claim 1, wherein the plurality of features comprises one or more features representing a handwritten signature (claim 11 – “a signature image”).

Regarding claim 17, the scope and content of the claim recites a system for performing the method of claim 1, therefore, being addressed as in claim 1.

Regarding claim 18, the scope and content of the claim recites a system for performing the method of claim 7, therefore, being addressed as in claim 7.

Regarding claim 19, the scope and content of the claim recites a non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause the processor to perform the method of claim 1, therefore, being addressed as in claim 1.

Regarding claim 20, the scope and content of the claim recites a non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause the processor to perform the method of claim 7, therefore, being addressed as in claim 7.

Allowable Subject Matter
Claim 9, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643